Exhibit 10.3

 

Execution Copy

 

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
 LEASE RECEIVABLES PURCHASE AGREEMENT

 

Dated as of August 11, 2003

 

THIS AMENDMENT NO. 1 (“Amendment”), to the THIRD AMENDED AND RESTATED LEASE
RECEIVABLES PURCHASE AGREEMENT, dated as of June 19, 2003 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“LRPA”), among HPSC Bravo Funding, LLC, a Delaware limited liability company
(“HPSC Bravo”), as the Seller thereunder, HPSC, Inc., a Delaware corporation
(“HPSC”), as the Servicer thereunder, Triple-A One Funding Corporation, a
Delaware corporation, as a Purchaser thereunder, Merrill Lynch Commercial
Finance Corp., as a Purchaser and as a Managing Agent thereunder, Capital
Markets Assurance Corporation, and MBIA Insurance Corporation, successor in
interest to Capital Markets Assurance Corporation (“MBIA”), as Managing Agent,
as the Insurer and as the Collateral Agent thereunder, is entered into as of the
date hereof by HPSC, HPSC Bravo and the Collateral Agent (on behalf of itself
and the Purchasers).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Definitions List
referenced in the LRPA.

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to Section 11.01 of the LRPA, HPSC, HPSC Bravo and MBIA, as
Insurer and as Collateral Agent, wish to amend the LRPA in certain respects and
have agreed to amend the LRPA on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HPSC, HPSC Bravo and MBIA agree as follows:

 

SECTION 1.                  Amendment to the LRPA.  Effective as of the date
first above written, subject to the satisfaction of the conditions precedent set
forth in Section 3 below, the LRPA is hereby amended as follows:

 

(a)                    Section 5.02(f) is hereby amended to delete “19th”
therefrom and to substitute “17th” therefor.

 

SECTION 2.                  Representations and Warranties.  Each of HPSC Bravo
and HPSC represents and warrants as follows:

 

(a)                    This Amendment and the LRPA as previously executed and as
amended hereby, constitute legal, valid and binding obligations of each of HPSC
Bravo and HPSC and are enforceable against each of HPSC Bravo and HPSC in
accordance with their terms.

 

(b)                   Upon the effectiveness of this Amendment, HPSC Bravo
hereby reaffirms that the representations and warranties contained in Article IV
of the LRPA are true and correct.

 

--------------------------------------------------------------------------------


 

(c)                    Upon the effectiveness of this Amendment, each of HPSC
Bravo and HPSC hereby reaffirms all covenants made in the LRPA and the other
Facility Documents to which it is a party to the extent the same are not amended
hereby and agrees that all such covenants shall be deemed to have been remade as
of the effective date of this Amendment.

 

(d)                   No Wind-Down Event or Unmatured Wind-Down Event, Event of
Termination or Unmatured Event of Termination has occurred or is continuing.

 

SECTION 3.  Conditions Precedent.  This Amendment shall become effective as of
the date hereof on the date on which the Collateral Agent shall receive a copy
of this Amendment, duly executed and delivered by each of HPSC, HPSC Bravo and
MBIA.

 

SECTION 3.                  Reference to and Effect on the LRPA.  (a) Except as
specifically set forth above, the LRPA, and all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein and for the limited purposes set forth herein, operate as a
waiver of any right, power or remedy of any Purchaser, the Collateral Agent or
the Insurer, nor constitute a waiver of any provision of the LRPA, or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(b) Upon the effectiveness of this Amendment, each reference in the LRPA to
“this Receivables Purchase Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the LRPA as amended hereby, and
each reference to the LRPA in any other document, instrument or agreement
executed and/or delivered in connection with the LRPA shall mean and be a
reference to the LRPA as amended hereby.

 

SECTION 4.                  Effect on Sale Agreement.  Each of HPSC Bravo and
HPSC hereby acknowledge that, upon the effectiveness of this Amendment, each
reference in the Sale Agreement to the term “Facility Limit” shall mean and be a
reference to such terms as amended hereby, that such amendment shall be
effective for all purposes of the Sale Agreement, and that each reference to the
Sale Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Sale Agreement shall mean and be a reference to
the Sale Agreement as so amended.

 

SECTION 5.                  Headings.  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute part
of this Amendment for any other purpose.

 

SECTION 6.                  Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of New York.

 

SECTION 7.                  Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

HPSC BRAVO FUNDING, LLC, as Seller

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  Manager

 

 

 

HPSC, INC., as Servicer

 

 

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  CFO

 

 

 

MBIA INSURANCE CORPORATION, as Collateral
Agent and as Insurer

 

 

 

 

 

By:

/s/ Glenn H. Roder

 

 

Name: Glenn H. Roder

 

Title: Vice President

 

 

Signature Page to Amendment to Lease Receivables Purchase Agreement

 

--------------------------------------------------------------------------------